Citation Nr: 0805044	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-27 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
claimed as tuberculosis, collapsed lungs, and pneumonia, for 
accrued benefits purposes.  

2.  Entitlement to a compensable disability rating for the 
residuals of a nasal fracture, for accrued benefits purposes.

3.  Entitlement to service connection for the cause of the 
veteran's death.

4.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1958 to September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died on July [redacted], 2002.  An original copy of the 
death certificate is of record and indicates that the veteran 
died at the Emergency Room of a private hospital, the Medical 
Center of Plano, Texas.  The death certificate also indicates 
that an autopsy of the veteran was conducted.  However, the 
autopsy report and the emergency room records have not been 
obtained.  This should be done.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

During the pendency of the appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision regarding 38 
U.S.C.A. § 5103(a) notice in cases involving claims for DIC 
benefits.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
The Court held that section 5103(a) notice for a DIC case 
must include (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service- connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  On remand, 
the RO will be able to provide notice to the appellant that 
complies with the decision in Hupp.

Review of the record also does not reveal that the appellant 
has been provided any VCAA notice with respect to her claims 
for accrued benefits.  The appellant should also be provided 
the required notice.  

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to 
the issues of:   

*	Entitlement to service 
connection for a lung 
disability, claimed as 
tuberculosis, collapsed lungs, 
and pneumonia, for accrued 
benefits purposes.

*	Entitlement to a compensable 
disability rating for the 
residuals of a nasal fracture, 
for accrued benefits purposes.

Notice should be provided, in 
accordance with the criteria set forth 
in Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004), Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
as well as 38 U.S.C.A. 5102, 5103, and 
5103A, 38 C.F.R. § 3.159, and any other 
applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary 
to substantiate the claim for service 
connection for accrued benefits 
purposes.  The appellant veteran should 
also be advised to send any evidence in 
her possession pertinent to her appeal 
to the VA.  

2.  Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, and Hupp v. Nicholson, 
21 Vet. App. 342 (2007). The notice 
must include:

*	a statement of the conditions for 
which the veteran was service 
connected at the time of his 
death, which was only malaria.

*	an explanation of the evidence and 
information required to 
substantiate a DIC claim based on 
a previously service-connected 
conditions, hemorrhoids and a 
nasal fracture. 

*	an explanation of the evidence and 
information required to 
substantiate a DIC claim based on 
a condition, emphysema, 
pneumothorax, pneumonia, and 
tuberculosis which is not yet 
service connected.

3.  Contact the appellant and have her 
execute any necessary release forms to 
obtain the Emergency Room records and 
autopsy report related to the veteran's 
death at the Medical Center of Plano, 
Texas on July [redacted], 2002.  All 
information obtained should be made 
part of the file.

4.  Following the above, readjudicate 
the appellant's claims. If any benefit 
on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the appellant and 
her representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

